UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1712


VIOLET W. COLLINS,

                      Plaintiff – Appellant,

          v.

SONYA TOMAN, Director; BARBARA JONES, Assistant Director;
REGINA FRENCH, Administrative Officer; BEAUFORT COUNTY
DEPARTMENT OF SOCIAL SERVICES,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:10-cv-00198-H)


Submitted:   October 11, 2012             Decided:   October 15, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Violet W. Collins, Appellant Pro Se. Christopher J. Geis, Sonny
Sade   Haynes,   WOMBLE,   CARLYLE  SANDRIDGE  &   RICE,  PLLC,
Winston-Salem, North Carlina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Violet W. Collins appeals the district court’s order

granting the Defendants’ motion for summary judgment in her pro

se civil action filed under Title VII of the Civil Rights Act of

1964, as amended (“Title VII”), 42 U.S.C.A. §§ 2000e to 2000e-17

(West    2003      &    Supp.    2012),        and    the    Age        Discrimination       in

Employment Act of 1967, as amended (“ADEA”), 29 U.S.C.A. §§ 621-

34 (West 2008 & Supp. 2012).                    We have reviewed the record and

find    no   reversible         error.         Accordingly,            we    affirm   for   the

reasons stated by the district court.                            Collins v. Toman, No.

4:10-cv-00198-H          (E.D.N.C.       May    29,   2012).            We     deny   Collins’

motion for appointment of counsel and grant Collins’ motion to

withdraw     her       application   to        proceed      in    forma       pauperis.     We

dispense     with       oral     argument       because          the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                      AFFIRMED




                                               2